393 Mich. 457 (1975)
225 N.W.2d 364
PRICE
v.
COURT OF APPEALS
Docket No. 56053.
Supreme Court of Michigan.
Decided January 24, 1975.
Murray G. Chodak and Norman R. Robiner, for plaintiff.
PER CURIAM:
On March 19, 1971, plaintiff pled guilty to an offense and was sentenced to serve two years' probation. On June 20, 1973, he was found guilty of violating a condition of his probation and was sentenced to serve a term of imprisonment. He timely petitioned for the appointment of appellate counsel and his request was granted on December 5, 1973. Counsel for plaintiff filed a claim of appeal with the Court of Appeals on January 31, 1974. On February 1, 1974, the Court of Appeals returned the claim of appeal stating that counsel should file an application for leave to appeal.
On March 19, 1974, this Court decided People v Pickett, 391 Mich 305; 215 NW2d 695 (1974), holding that an appeal as of right is available after determination of probation violation and prison sentence, limited to those matters related to the probation violation and the hearing thereon. Subsequently, counsel again submitted his claim of appeal. On May 29, 1974, the Court of Appeals again returned the claim, stating that it considered Pickett not to be retroactive.
Plaintiff filed this complaint for an order of superintending control directing the Court of Appeals to accept his claim of appeal.
The Court has concluded that People v Pickett is applicable to all cases where an application for *459 leave to appeal or claim of appeal was filed in the Court of Appeals subsequent to March 19, 1974, the date of decision in People v Pickett, and to all cases where an application or claim theretofore filed was pending in the Court of Appeals on that date and to all cases disposed of by the Court of Appeals where a timely application for leave to appeal is now pending in this Court or shall hereafter be filed in this Court.
The order of superintending control shall issue directing the Court of Appeals to accept for filing plaintiff's claim of appeal.
*460 NOTE: Where possible, a syllabus (headnote), such as this, will be released at the time the opinion is released. This syllabus is not a part of the opinion of the Court but has been written by the Supreme Court Reporter as a summary of the case for the convenience of readers. See United States v Detroit Lumber Company, 200 US 321, 337; 26 S Ct 282; 50 L Ed 499 (1906).